Citation Nr: 0607932	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-28 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
cervical spine and shoulders, including secondary to 
residuals of a gunshot wound to the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from February 1966 to February 
1968, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which, among other things, denied service connection for 
osteoarthritis of the cervical spine and shoulders, including 
as secondary to his service-connected residuals of a gunshot 
wound of the back.

The veteran testified at a January 2006 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.


FINDINGS OF FACT

1.  Service connection is in effect, in pertinent part, for 
residuals of a gunshot wound of the back, rated 40 percent 
disabling under diagnostic code 5320, and residual tender 
scarring, separately rated 10 percent disabling.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's osteoarthritis of the 
cervical spine and shoulders is not related to or made worse 
by, his service-connected residuals of a gunshot wound to the 
back.

3.  The preponderance of the competent probative evidence of 
record reflects that the veteran's osteoarthritis of the 
cervical spine and shoulders did not arise in service, within 
the one-year presumptive period, or for many years 
thereafter, and is not otherwise related to service.




CONCLUSION OF LAW

Osteoarthritis of the cervical spine and shoulders was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and is not proximately due to, the 
result of, or aggravated by the service-connected gunshot 
wound residuals.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his October 2001 
claim for service connection for ostearthritis of the 
cervical spine and shoulders, the RO sent him a February 2002 
letter explaining VA's duties to notify and assist him with 
this claim, and the veteran's rights and responsibilities in 
this regard.  The RO did not take any adjudicative action 
until its April 2002 rating decision that the veteran 
appealed to the Board.  Thus, in compliance with Pelegrini, 
VA provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's February 
2002 letter told the veteran it was working on his claim for 
service connection for arthritis of the neck, shoulders, and 
cervical spine as a result of a gunshot wound and explained 
how to establish entitlement to service connection.  The 
letter also indicated the information or evidence needed from 
the veteran, including medical evidence that neck, shoulder, 
and cervical spine arthritis is related to his gunshot wound, 
and VA's duty to assist him in obtaining evidence in support 
of this claim.  The RO also wrote: "[T]ell us about any 
additional information or evidence that you want us to try to 
get for you," and, "[S]end is the evidence we need as soon 
as possible."  In addition, the RO included in its August 
2003 SOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 and the regulations relating to service-connection 
claims including 38 C.F.R. §§ 3.307, 3.309, and 3.310 
relating to presumptive and secondary service connection.  
Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  The RO thus satisfied all four elements of 
the VCAA's notice requirements.

Moreover, VA obtained the service medical records (SMRs) and 
all identified treatment records, including treatment records 
from multiple private physicians obtained after follow-up 
requests for their records.  Further, there is no indication 
that any other records exist that should be requested or that 
any pertinent evidence was not received.  VA thus complied 
with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected disorder.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a service-
connected disability aggravates, but is not the proximate 
cause of, a non-service-connected disability, service 
connection may be granted for that increment in severity of 
the non-service-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 445, 448 (1995).

In addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Arthritis is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2005).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In his October 2001 claim, the veteran sought service 
connection for his cervical spine and shoulder arthritis as a 
result of the gunshot wound residuals for which he is 
service-connected.  The Board will also consider, however, 
whether he is entitled to service connection for this 
disorder on a direct incurrence and presumptive basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) 
(When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).  The RO has considered this matter 
on a direct and presumptive basis.  As such, the Board can 
review this matter on these bases without prejudice to the 
veteran.

The veteran is service-connected for residuals of a gunshot 
wound to his back from enemy fire in Vietnam in June 1967.  A 
hospital report from about a week after the injury described 
a "superficial gunshot wound across the upper back."  The 
report indicated that in July 1967 the wound was completely 
healed and, except for some pain on motion of the shoulder, 
the veteran was completely recovered.  The record does not 
reveal any bony involvement.  The veteran was granted service 
connection in a May 1968 rating decision and assigned a 40 
percent rating under diagnostic code 5320 applicable to 
muscle group injuries of the torso and neck.  He was 
subsequently granted a separate 10 percent for the scar that 
resulted from the gunshot wound, in November 1998.

The veteran is not entitled to service connection for his 
arthritis secondary to gunshot wound residuals because the 
preponderance of the evidence reflects that this disability 
is not proximately due to, the result of, or aggravated by 
any of his gunshot wound residuals.  A March 1968 VA 
orthopedic examination indicated that the veteran had full 
thickness skin loss in the intrascapular region near the 
upper border.  At that time, there did not appear to be any 
significant functional muscle loss and the veteran had full 
range of motion in both shoulders.  Resection and rotation of 
the appropriate flaps was recommended.  A September 1968 VA 
hospital summary indicated that the veteran complained of 
deep tenderness over the spine right under the skin and 
putting a pad over the skin helped, but at that time he 
underwent surgery to close a 15 cm. by 6 cm. by 2 cm. wide 
"defect" at the T1 to T3 level.  Although the veteran 
continued to have pain in the neck and shoulder area from the 
gunshot wound residuals, as evidence by the August 1998 VA 
examination with an impression of painful scar, loss of 
subcutaneous tissue and muscle, and restriction of range of 
motion of the shoulder due to pain in the scar, the first 
evidence of arthritis appears to be in a December 2001 VA 
outpatient treatment (VAOPT) note that diagnosed impingement 
of the left shoulder and degenerative joint disease of the 
cervical spine.  The Board notes that at the Travel Board 
hearing, the veteran could not recall when he was first 
diagnosed with arthritis (Hearing transcript, pp. 11, 13).

The only medical opinions to specifically address the claimed 
relationship of this arthritis to the veteran's service-
connected gunshot wound residuals are a March 2002 VA 
examination report, an April 2002 addendum to this report, 
and a May 2003 VA examination report.  After reviewing the 
claims file and examining the veteran, the VA examiner wrote: 
"I know of absolutely no reason why the claimant's upper 
back flesh wound, although admittedly severe, would have any 
relationship to his present day shoulder and cervical spine 
disorders," and diagnosed osteoarthritis both sides of the 
acromioclavicular joints and cervical spine with no 
relationship to the compensable disorder of scar residuals of 
an upper back wound.  In an April 2002 handwritten note by a 
different VA physician written to "clarify" the initial 
opinion, the physician wrote that the gunshot wound to the 
back is unrelated to the arthritis of the shoulder and 
cervical spine.  The May 2003 VA examination report by the 
same VA physician that conducted the March 2002 VA 
examination stated that the scars were unchanged from the 
previous examination, and that the osteoarthritis of the 
acromioclavicular joints of both sides and of the cervical 
spine "are of no relationship to the compensable disorder or 
scar residuals of upper back with shrapnel wound."

All of the other medical evidence, including multiple private 
treatment records, either do not contain any opinion as to 
the etiology of the veteran's arthritis or do not contain a 
competent opinion as to the claimed relationship between the 
arthritis ad the gunshot wound residuals.  For example, the 
September 1997 letter of Dr. "K.S." states only, "I am 
writing with regards to my patient, [the veteran], to notify 
you that [the veteran] currently suffers a medical process 
which is secondary to the injuries he sustained during his 
time with the Armed Services."  This opinion is not 
competent evidence for several reasons.  First, it does not 
indicate what disorder is secondary to service.  Second, 
unlike the opinion of the March 2002 and May 2003 VA 
examiner, it does not indicate that the physician reviewed 
the claims folder including the SMRs.  See Grover v. West, 
12 Vet. App. 109, 112 (1999) (a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).  Third, the letter does not indicate the 
evidence upon the conclusion was based.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).

In addition, there was no etiological opinion as to the 
arthritis in the September 1997 private treatment notes of 
Dr. "R.C." that diagnosed cervical pain syndrome, segmental 
dysfunction at multiple levels, and myofascitis and 
hypercontraction; the July 2002 letter of Dr. "J.F." who, 
after noting examination and X-ray findings including severe 
degenerative changes of the acromioclavicular joints of both 
shoulders, stated that his overall impression was that the 
veteran has significant impingement syndrome; the March 2004 
VA examination that noted tenderness and severe loss of 
muscle mass of the upper thoracic lower cervical spine 
region; or the March 2004 treatment notes of "D.B.", which 
noted that the veteran had pain between both shoulder blades 
as a result of being wounded in Vietnam and also noted 
posttraumatic arthritis.  Dr. "D.B." did not indicate that 
he had reviewed the claims folder including SMRs or state the 
evidentiary basis for this latter conclusion.  See Grover v. 
West, 12 Vet. App. at 112; LeShore v. Brown, 8 Vet. App. at 
409; Miller v. West, 11 Vet. App. at 348.  In any event, to 
the extent that the evidence reflects that the veteran 
suffers pain as a result of the gunshot wound residuals, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  See 
also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. 
Cir. 2001) (declining to reach the question whether Sanchez-
Benitez's pain was statutorily compensable, and dismissing in 
part and vacating in part Sanchez-Benitez v. West on other 
grounds).  Furthermore, the currently assigned ratings would 
contemplate some pain.  The aforementioned report does not 
say that the pain is due to arthritis and that the arthritis 
was due to service.

Further, although the veteran at the Travel Board hearing (p. 
10) and elsewhere disagreed with the conclusion that his 
cervical spine and shoulder arthritis was unrelated to his 
gunshot wound residuals, he is not competent to opine as to 
the claimed relationship between these disorders because he 
does not possess the requisite medical expertise.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

Thus, the only competent evidence as to the claimed 
relationship between the veteran's arthritis and gunshot 
wound residuals indicates that the former is not proximately 
due to, the result of, or aggravated by the latter, and this 
conclusion is supported by the lack of medical evidence 
indicating any such relationship between the disorders.  
Moreover, the SMRs do not contain any notation regarding 
arthritis of the cervical spine, shoulders, or any other part 
of the veteran's body, and the February 1968 separation 
examination indicated that the spine and musculoskeletal 
system was normal.  There is thus no evidence of arthritis in 
service.  Moreover, as indicated above, the veteran's 
arthritis did not arise within the one-year presumptive 
period and the first clinical indication of this disorder was 
in December 2001, more than thirty-three years after service.  
There is therefore no indication of continuity of 
symptomatology, and the above evidence does not otherwise 
reflect that the veteran's arthritis is related to service, 
or that it may be associated with service thereby warranting 
a VA examination on this issue.  38 U.S.C.A. § 5103A(d) (West 
2002), 38 C.F.R. § 3.159(c)(4) (2005).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
osteoarthritis of the cervical spine or shoulders in service, 
this disorder did not arise within the one-year presumptive 
period or for many years thereafter, and it is not otherwise 
related to service or proximately due to, the result of, or 
aggravated by the service-connected gunshot wound residuals.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for 
osteoarthritis of the cervical spine and shoulders must be 
denied on a direct, presumptive, and secondary basis.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for osteoarthritis of the 
cervical spine and shoulders, including secondary to service-
connected residuals of a gunshot wound to the back, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


